As filed with the Securities and Exchange Commission on September 3, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) Mitchell York Wertz York Capital Management Group, LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2010 Date of reporting period:06/30/2010 Item 1. Reports to Stockholders. Semi-annual Report June 30, 2010 Fund Advisor: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL 33604 Toll Free: 866-319-3655 THE CORE FUND FUND PROFILE June 30, 2010 (Unaudited) Asset Allocation (% of Net Assets) U.S. Government & Agency Obligations % Asset Backed Securities % Municipal Bonds % Short Term Investments % Liabilities in excess of other assets, net % Total Net Assets % 2 The CORE Fund Schedule of Investments June 30, 2010 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS - 4.56% Pennsylvania - 4.56% Pennsylvania State Higher Education Assistance Agency 1.379%, 06/01/2047 (a)(b)(e) $ $ Pennsylvania State Higher Education Assistance Agency 0.311%, 05/01/2046 (a)(b)(e) TOTAL MUNICIPAL BONDS (Cost $8,875,000) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 77.42% FHLB - 22.68% 0.787%, 06/11/2015 (a)(b) 1.303%, 04/15/2025 (a)(b) 1.85%, 12/21/2012 (b)(c) 2.00%, 04/07/2020 (a) 4.805%, 08/20/2015 5.10%, 11/19/2014 5.20%, 08/27/2013 5.25%, 09/15/2017 (b) 5.25%, 11/08/2017 (c) 5.25%, 12/11/2020 (b)(c) FHLMC - 15.75% 0.99%, 03/30/2015 (a)(b) 3.50%, 07/08/2014 4.00%, 07/20/2016 5.742%, 08/01/2037 (a) Pool 1B1691, 2.875%, 05/01/2034 (a) Pool 781955, 3.336%, 05/01/2034 (a) Pool E01489, 4.50%, 11/01/2018 Pool G12402, 5.00%, 11/01/2021 Pool C90779, 5.00%, 01/01/2024 Pool G30284, 5.00%, 02/01/2026 Pool G12785, 5.50%, 08/01/2017 Pool G11759, 5.50%, 12/01/2018 Pool G13161, 5.50%, 05/01/2023 Pool 1N1628, 5.693%, 06/01/2037 (a) Pool 847661, 5.859%, 12/01/2036 (a) Pool C91000, 6.00%, 11/01/2026 Pool D97199, 6.00%, 02/01/2027 Pool G30360, 6.00%, 10/01/2027 Series 2776, 4.00%, 01/15/2034 Series 3070, 4.50%, 10/15/2018 Series 2827, 4.50%, 01/15/2023 Series 3128, 5.00%, 10/15/2027 Series 3187, 5.00%, 02/15/2032 Series 2941, 5.00%, 05/15/2033 Series 3414, 5.00%, 12/15/2036 Series 3349, 6.00%, 09/15/2036 3 Principal Fair Amount Value FNMA - 36.23% 1.60%, 11/26/2012 $ $ 2.00%, 04/20/2020 2.25%, 02/25/2020 2.25%, 04/20/2020 (b) 3.00%, 02/26/2020 (b) 3.00%, 03/03/2017 3.00%, 05/04/2015 3.00%, 08/23/2013 3.50%, 02/09/2015 3.50%, 08/25/2014 4.25%, 01/06/2025 5.953%, 06/21/2027 6.06%, 07/20/2027 Pool 802854, 2.60%, 12/01/2034 (a) Pool 851297, 2.677%, 09/01/2035 (a) Pool 735529, 2.799%, 08/01/2034 (a) Pool 826046, 3.101%, 07/01/2035 (a) Pool 254720, 4.50%, 05/01/2018 Pool 725647, 4.50%, 07/01/2019 Pool 255547, 4.50%, 01/01/2020 Pool 254510, 5.00%, 11/01/2017 Pool 254631, 5.00%, 02/01/2018 Pool 555545, 5.00%, 06/01/2018 Pool 357413, 5.00%, 07/01/2018 Pool 254985, 5.00%, 11/01/2023 Pool 257163, 5.00%, 04/01/2028 Pool 843024, 5.118%, 09/01/2035 (a) Pool 254192, 5.50%, 02/01/2022 Pool 255182, 5.50%, 04/01/2024 Pool 257164, 5.50%, 04/01/2028 Pool 257239, 5.50%, 06/01/2028 Pool 889634, 6.00%, 02/01/2023 Pool 256752, 6.00%, 06/01/2027 Pool 256962, 6.00%, 11/01/2027 Pool 256651, 6.00%, 03/01/2037 Pool 941676, 6.00%, 05/01/2037 Pool 256890, 6.00%, 09/01/2037 Pool 256946, 6.50%, 10/01/2027 Series 2008-51, 4.50%, 11/25/2022 Series 2004-28, 4.50%, 01/25/2034 Series 2009-3, 5.00%, 01/25/2049 Series 2007-B2, 5.50%, 12/25/2020 Series 2007-42, 5.50%, 01/25/2036 Series 2006-126, 5.50%, 04/25/2036 GNMA - 2.76% Pool 80701, 4.375%, 06/20/2033 (a) Pool 80825, 3.50%, 02/20/2034 (a) Pool 80965, 3.625%, 07/20/2034 (a) Pool 82212, 5.00%, 11/20/2038 (a) Series 2008-6, 4.25%, 09/20/2037 Series 2010-14, 4.50%, 02/16/2040 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $146,446,212) 4 Principal Fair Amount Value ASSET BACKED SECURITIES - 11.81% Next Student Master Trust I Series 2007-1, Class A-12 $ $ 1.39%, 09/01/2042 (a)(b)(d)(e) (Acquired 01/30/08, Cost $4,200,000) Next Student Master Trust I Series 2007-1, Class A-13 1.39%, 09/01/2042 (a)(b)(d)(e) (Acquired 01/11/08, Cost $5,000,000) Next Student Master Trust I Series 2007-1, Class A-14 1.39%, 09/01/2042 (a)(b)(d)(e) (Acquired 9/10/07, Cost $15,000,000) TOTAL ASSET BACKED SECURITIES (Cost $24,200,000) Number of Contracts Value PURCHASED PUT OPTIONS - 0.00% U.S. Treasury 10-Year Note, August 2010 Future Expiration: August 2010, Exercise Price: $117.50 50 Expiration: August 2010, Exercise Price: $118.00 25 TOTAL PURCHASED PUT OPTIONS (Cost $34,953) Principal Fair Amount/Shares Value SHORT TERM INVESTMENTS - 15.51% Money Market Funds - 15.51% Dreyfus Institutional Reserves Money Fund, 0.24% (f) Federated Prime Cash Obligations Fund, 0.21% (f) Federated Prime Management Obligations Fund, 0.27% (f) Federated Prime Obligations Fund, 0.22% (f) Federated Prime Value Obligations Fund, 0.28% (f) TOTAL SHORT TERM INVESTMENTS (Cost $30,211,382) Total Investments (Cost $209,767,547) - 109.30% Liabilities in Excess of Other Assets, Net (9.30%) ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of June 30, 2010. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources.Such values are approved on a quarterly basis by the Board of Trustees.The total fair value of such securities at June 30, 2010 is $75,585,935, which represents 38.82% of total net assets. (c) Collateral for securities sold subject to repurchase. (d) Restricted security under Rule 144A of the Securities Act of 1933. (e) Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of June 30, 2010 the value of these investments was $31,865,000 or 16.37% of total net assets. (f) The rate listed is the fund's 7-day yield as of June 30, 2010. 5 The CORE Fund Schedule of Reverse Repurchase Agreements June 30, 2010 (Unaudited) Principal Principal & Counterparty Rate Trade Date Maturity Date Interest Par Morgan Stanley 0.37% 6/9/2010 9/7/2010 $ As of June 30, 2010, the fair value of securities held as collateral on reverse repurchase agreements was $21,621,986, as noted on the Schedule of Investments.In addition, margin deposits of $1,020,465 have been pledged in connection with the reverse repurchase agreements and are included in the deposit at broker on the Statement of Assets and Liabilities. 6 The CORE Fund Schedule of Short Futures Contracts June 30, 2010 (Unaudited) Number Unrealized of Contracts Depreciation U.S. Treasury 10-Year Note Futures Contract Expiring September 2010 (Underlying Face Amount at Fair Value $24,509,376) $ ) As of June 30, 2010, margin deposits of $273,348 have been pledged in connection with the open short futures contracts, a portion of which represents the required initial margin deposit on open short futures contracts. This amount is included in the deposit at broker on the Statement of Assets and Liabilities. 7 THE CORE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2010 (Unaudited) Assets: Investments, at fair value (cost: $209,767,547) $ Receivables: Securities sold Capital shares purchased Interest Deposit at broker Total Assets Liabilities: Reverse repurchase agreements Capital shares redeemed Distributions payable Interest payable on reverse repurchase agreements Variation margin Advisory fees Accrued expenses Total Liabilities Net Assets $ Net Assets consist of: Paid-in capital Accumulated net investment loss ) Net accumulated realized loss on investments ) Net unrealized appreciation on investments Net unrealized depreciation on futures contracts ) Net Assets $ Class I Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($6,088,236 / 631,614 shares) $ Class Y Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($188,620,894 / 19,552,993 shares) $ The accompanying notes are an integral part of these financial statements. 8 THE CORE FUND STATEMENT OF OPERATIONS FOR THE PERIOD ENDED JUNE 30, 2010 (Unaudited) Investment Income: Interest $ Total Investment Income: Expenses: Investment advisory fees (See Note 3) Interest expense Legal expenses Trustee expenses Total Expenses: Expenses waived and reimbursed - Class I ) Expenses waived and reimbursed - Class Y ) Total Waivers: ) Total Net Expenses: Net investment income Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments Options Futures contracts ) Net change in unrealized appreciation (depreciation) on transactions from: Investments Options ) Futures contracts ) Net realized and unrealized gain(loss) on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 THE CORE FUND STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended For the June 30, 2010 Year Ended (Unaudited) December 31, 2009 Increase (Decrease) in Net Assets Operations: Net investment income $ $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income - Class I ) ) Net investment income - Class Y ) ) Total distributions ) ) Capital Share Transactions: Shares sold: Class I — Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ ) $ Share Transactions: Shares sold: Class I — Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Net increase (decrease) from share transactions ) The accompanying notes are an integral part of these financial statements. 10 THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD) For the Six Months Ended For the For the For the For the For the June 30, 2010 Year Ended Year Ended Year Ended Year Ended Year Ended CLASS I (Unaudited) December 31, 2009 December 31, 2008 December 31, 2007 December 31, 2006 December 31, 2005 Net Asset Value, Beginning of Period $ Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments ) (a) ) Total from investment operations Distributions from: Net investment income ) Total distributions ) Net Asset Value, End of Period $ Total Return %(b) % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fee waiver (Including interest expense) %(c) % Before fee waiver (Excluding interest expense) %(c) % After fee waiver (Including interest expense) %(c) % After fee waiver (Excluding interest expense) %(c) % Ratio of net investment income to average net assets: Before fee waiver %(c) % After fee waiver %(c) % Portfolio turnover rate 36
